865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andre WATKINS, Plaintiff-Appellant,v.Sergeant DROSDAN, Maryland State Police;  Sergeant Castle,Maryland State Police;  Harry V. Smith, Badge #2975, Maryland State Police, Barracks O,Defendants-Appellees,andFrank Hall;  Bishop L. Robinson;  George B. Brosan, Colonel,Defendants.
No. 88-6761.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1988.Decided:  Dec. 15, 1988.

Andre Watkins, appellant pro se.
Millicent Edwards Gordon (Maryland State Police Headquarters), for appellees.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Andre Watkins appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Watkins v. Hall, C/A No. 87-3190-HAR (D.Md. July 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.